Opinion issued January 14, 2021




                                      In The

                              Court of Appeals
                                     For The

                          First District of Texas
                             ————————————
                              NO. 01-20-00716-CV
                            ———————————
                       IN RE LINDA PORTER, Relator



            Original Proceeding on Petition for Writ of Mandamus


                          MEMORANDUM OPINION

      Relator, Linda Porter, acting pro se, has filed a petition for writ of

mandamus, requesting that this Court reverse the trial court’s order granting of the

motion to quash and the motion for protection filed by real party in interest, Exxon

Mobile Corporation. Relator also requests that this Court reverse the trial court’s
denial of relator’s motion to compel production of certain documents.1 We deny

the petition for writ of mandamus. All pending motions are dismissed as moot.

                                 PER CURIAM

Panel consists of Justices Hightower, Countiss, and Farris.




1
      The underlying case is Linda A. Porter v. Kennard Law PC d/b/a Kennard
      Blankenship & Robinson PC, Peter Costea, and Gregg Rosenberg, Cause No.
      2017-67479, pending in the 127th District Court of Harris County, Texas, the
      Honorable R.K. Sandhill presiding.

                                         2